       Case 1:20-cv-01405-PAE-KHP Document 17
                                           16 Filed 04/27/20
                                                    04/24/20 Page 1 of 1
                   LEE LITIGATION GROUP, PLLC
                             148 West 24th Street, eighth Floor
                                     New York, NY 10011
                                       Tel: 212-465-1180
                                       Fax: 212-465-1181
                                  info@leelitigation.com
                                                                                                  4/27/2020
WRITER’S DIRECT:          212-465-1188
                          cklee@leelitigation.com
                                                                                      April 24, 2020
Via ECF
The Honorable Katharine H. Parker, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl St.
New York, NY 10007


                 Re:      Arcos v. 52 W 33 Associates LLC et al
                          Case No. 1:20-cv-01405

Dear Judge Parker:

        We are counsel to Plaintiff in the above-captioned action. On February 21, 2020, the Court
ordered an Initial Conference set for April 27, 2020 at 11:15 AM. At this time, Defendants have
yet to appear on the docket or contact Plaintiff’s counsel. As such, the Parties are unable to discuss
a joint statement or case management plan to submit to the Court. For the foregoing reasons,
Plaintiff requests an adjournment of the Initial Conference until Defendants have appeared on the
docket. This is the first request for an adjournment of the Initial Conference.

       We thank the Court for its time and consideration.

Respectfully submitted,             The initial case management conference scheduled for April 27, 2020 is
                                    adjourned to July 22, 2020 at 9:45 a.m. in Courtroom 17D, 500 Pearl Street,
/s/ C.K Lee                         New York, New York 10007. Plaintiff is directed to serve a copy of this order
C.K. Lee, Esq.                      on Defendants and to file proof of service of this Order and the Complaint
                                    on the docket by no later than May 15, 2020.
cc: all parties via ECF




                                                        4/27/2020
